DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/23/2022 has been entered.

Response to Amendment
The Amendment filed on 09/23/2022 has been entered. Claims 1-20 remain pending in the application.  Applicant’s amendments to the Claims have overcome each and every 35 U.S.C. 112(a) rejections.  
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8, 9, 18 and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 8 recites “wherein the at least one spacer material substantially fills the bond gap”. The term “substantially” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. While paragraph [0041] of the specification teaches an example wherein “the spacer material(s) 82 may fill the bond gap 92 other than the adhesive material 102 used to secure the spacer material(s) 82 to the exterior surface 86 of the beam structure 40 and the inner surface 88 of the pressure and/or suction side shell member 31, 33”, it is merely an example and not a standard for ascertaining the requisite degree “substantially”.
Claim 18 also recites the relative claim term “substantially” without a standard for ascertaining the requisite degree.
Claim 8 recites “the bond gap” lacking a proper antecedent basis. For purposes of this examination, this limitation is interpreted as “the first bond gap”.
Claim 9 recites “a thickness of approximately a difference between the second bond gap and the first bond gap”. The term “approximately” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. While paragraph [0022] teaches “a thickness 108 within 5% of the difference between the second bond gap 104 and the bond gap 92” it is merely an example and not a standard for ascertaining the requisite degree.
Claim 19 also recites the relative claim “approximately” without a standard for ascertaining the requisite degree.
Claim 19 recites “the bond gap” lacking a proper antecedent basis. For purposes of this examination, this limitation is interpreted as “the first bond gap”.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 6, 8, 9, 12 and 15-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Riddell et al. (U.S. Patent No. 7,922,454).
 
As per claim 1, Riddell discloses a rotor blade for a wind turbine, comprising: a first blade segment (22; figure 7) and a second blade segment (24) extending in opposite directions from a chord-wise joint (at joint end 100), each of the first and second blade segments comprising one or more shell members (48) and an internal support structure (26, 28, 50, 52, 54, 56, 76, 78, collectively; figure 7), the internal support structure of the first blade segment (22) comprising: a beam structure (26) extending spanwise between a first end (78) and a second end (84), the beam structure defining one or more shear webs (shear web 76; figures  5, 7) connected with a suction side spar cap and a pressure side spar cap (top face 106 and bottom face 108 of post member 26 form spar caps for shear web 76; figure 5) of the first blade segment (22), the first end (78) of the beam structure extending spanwise beyond the chord-wise joint (end 78 of post member 26 (beam structure) extends beyond joint end 100; figure 7); the internal support structure of the second blade segment (24) comprising: a receiving section (the end region of blade segment 24 having recess member 28, shear web 50, and spar caps 52, 54; figure 7) that receives the beam structure of the first blade segment (blade segment 24 forms a receiving section that receives post member 26 as shown; figures 2, 7), the beam structure and the receiving section coupled to an inner surface (58) of the one or more shell members (48) of the first blade segment and the second blade segment, respectively (as shown; figure 7), wherein the receiving section includes one or more shear webs (shear web 50; figures 6, 7) connected with a suction side spar cap and a pressure side spar cap (52, 54), the beam structure fitting within the receiving section (as shown; figures 2, 7) such that the spar caps in the beam structure are offset from the shell members of the first blade segment (top face 106 and bottom face 108 (spar caps in the beam structure) is at an offset (first bond gap) from shell 48 via spar members 56 (spacer material); figure 7) as compared to the spar caps and shell members of the second blade segment by a first bond gap (there is no gap (offset) between spar caps 52, 54 and shell 48 in second blade segment 24; figure 7); and, at least one spacer material (56) arranged within the first blade segment between an exterior surface of the beam structure and the inner surface of the one or more shell members (as shown; figure 7) so as to reduce the first bond gap between the exterior surface of the beam structure and the inner surface of the one or more shell members (spar member 56 fills the gap between recess member 26 and shell 48, i.e., reducing the bond gap; figure 7).

As per claim 2, Riddell discloses the rotor blade of claim 1, and further discloses wherein the at least one spacer material is constructed, at least in part, from at least one of a foam material, a wood material, a cork material, a fiber material, a composite material, or combinations thereof (spar member made of composite material; column 9, lines 18-20).

As per claim 3, Riddell discloses the rotor blade of claim 1, and further discloses wherein the one or more shell members comprises a suction side shell member and a pressure side shell member (shell 48 is made of opposing sides, i.e., suction side shell and pressure side shell; figure 7), and wherein the suction side and pressure side spar caps taper from the first end to the second end (as shown, the top face and bottom face (suction side and pressure side spar caps) of post member 26 have tapering thicknesses from end 78 to end 84; figure 7).

As per claim 4, Riddell discloses the rotor blade of claim 3, and further discloses wherein the at least one spacer material comprises a suction side spacer material arranged between an exterior surface of the suction side spar cap and the inner surface of the suction side shell member and a pressure side spacer material arranged between an exterior surface of the pressure side spar cap and the inner surface of the pressure side shell member (spar members 56 are on both the pressure side and suction side between the inner surface of the shell and exterior surface of the spar structure of post member 26; figure 7).

As per claim 6, Riddell discloses the rotor blade of claim 1, and further discloses wherein the at least one spacer material is adjacent to the first end of the beam structure and extends in a span-wise direction towards the second end (as shown, spar member 56 (spacer material) is adjacent to end 78 and extends in a span-wise direction; figure 7).

As per claim 8, Riddell discloses the rotor blade of claim 1, and further discloses wherein the at least one spacer material substantially fills the bond gap between the exterior surface of the beam structure and the inner surface of the one or more shell members (as shown, there is no apparent gap between the exterior surface of post member 26 and the inner surface of shell 48; figure 7).

As per claim 9, Riddell discloses the rotor blade of claim 1, and further discloses wherein the second blade segment defines a second bond gap between an exterior surface of the receiving section the inner surface of the one or more shell members (the spacing between exterior surface of recess member 28 and body shell 48 in blade segment 24; figure 7), and wherein the at least one spacer material defines a thickness of approximately a difference between the second bond gap and the first bond gap (the difference between the first bond gap in blade segment 22 and the second bond gap in blade segment 24 is the difference between the thickness of spar member 56 in blade segment 22 (at least one spacer) and the thickness of spar member 56 in blade segment 24; figure 7).


As per claim 12, Riddell discloses a method of joining a first blade segment (22; figure 7) of a rotor blade of a wind turbine to a second blade segment (24) of the rotor blade of the wind turbine at a chord- wise joint, wherein each of the first and second rotor blade segments comprises one or more shell members (48) and an internal support structure (26, 28, 50, 52, 54, 56, 76, 78, collectively; figure 7), the method comprising: forming a beam structure (26) extending spanwise between a first end (78) and a second end (84), the beam structure defining one or more shear webs (shear web 76; figures  5, 7) connected with a suction side spar cap and a pressure side spar cap (top face 106 and bottom face 108 of post member 26 form spar caps for shear web 76; figure 5) of the first blade segment (22), the first end (78) of the beam structure extending spanwise beyond the chord-wise joint (end 78 of post member 26 (beam structure) extends beyond joint end 100; figure 7); forming a receiving section (the end region of blade segment 24 having recess member 28, shear web 50, and spar caps 52, 54; figure 7) of the internal support structure of the second blade segment (24), wherein the receiving section includes one or more shear webs (50) connected with a suction side spar cap and a pressure side spar cap (52, 54), the beam structure configured to fit within the receiving section (as shown; figures 2, 7) such that the spar caps in the beam structure are offset from the shell members of the first blade segment as compared to the spar caps and shell members of the second blade segment by a first bond gap (top face 106 and bottom face 108 (spar caps in the beam structure) is at an offset (first bond gap) from shell 48 via spar members 56 (spacer material); figure 7); securing at least one spacer material (56) to at least one of an exterior surface of the beam structure or an inner surface of the one or more shell members of the first blade segment (as shown; figure 7); inserting the beam structure of the first blade segment into the receiving section of the second blade segment (as shown; figures 2, 7), wherein the at least one spacer material reduces the first bond gap between the exterior surface of the beam structure and the inner surface of the one or more shell members (spar member 56 fills the gap between recess member 26 and shell 48, i.e., reducing the bond gap; figure 7); and, securing the first and second blade segments together (by inserting post member 26 into recess member 28; figures 2, 7).

As per claim 15, Riddell discloses the method of claim 12, and further discloses wherein securing the at least one spacer material to at least one of an exterior surface of the beam structure or an inner surface of the one or more shell members of the first blade segment further comprises: securing the at least one spacer material to an exterior surface of at least one of the pressure side spar cap or the suction side spar cap located on a pressure side and a suction side of the first blade segment, respectively (spar member 56 (spacer material) is secured to top face 106 and bottom face 208 (exterior surfaces of pressure side spar cap and suction side spar cap) of post 26; figure 7).

As per claim 16, Riddell discloses the method of claim 15, and further discloses wherein the one or more shell members comprises a suction side shell member and a pressure side shell member, and wherein the at least one spacer material comprises a suction side spacer material and a pressure side spacer material, the method further comprising: securing the suction side spacer material to at least one of the exterior surface of the suction side spar cap located on a suction side of the first blade segment or the inner surface of the suction side shell member of the first blade segment; and, securing the pressure side spacer material to at least one of the exterior surface of the pressure side spar cap located on a pressure side of the first blade segment or the inner surface of the pressure side shell member of the first blade segment (spar member 56 (spacer material) is secured to top face 106 and bottom face 208 (exterior surfaces of pressure side spar cap and suction side spar cap) of post 26; figure 7).

As per claim 17, Riddell discloses the method of claim 12, and further discloses wherein the at least one spacer material is constructed, at least in part, from at least one of a foam material, a wood material, a cork material, a fiber material, a composite material, or combinations thereof (spar member made of composite material; column 9, lines 18-20).

As per claim 18, Riddell discloses the method of claim 12, and further discloses wherein the at least one spacer material substantially fills the first bond gap between the exterior surface of the beam structure and the inner surface of the one or more shell members (as shown, there is no apparent gap between the exterior surface of post member 26 and the inner surface of shell 48; figure 7).

As per claim 19, Riddell discloses the method of claim 12, and further discloses wherein the second blade segment defines a second bond gap between an exterior surface of the receiving section the inner surface of the one or more shell members (the spacing between exterior surface of recess member 28 and body shell 48 in blade segment 24; figure 7), and wherein the at least one spacer material defines a thickness of approximately a difference between the second bond gap and the bond gap (the difference between the first bond gap in blade segment 22 and the second bond gap in blade segment 24 is the difference between the thickness of spar member 56 in blade segment 22 (at least one spacer) and the thickness of spar member 56 in blade segment 24; figure 7).

As per claim 20, Riddell discloses a rotor blade for a wind turbine, comprising: a first blade segment (22; figure 7) and a second blade segment (24) extending in opposite directions from a chord-wise joint (at joint end 100), each of the first and second blade segments comprising a pressure side shell member, a suction side shell member (48), and an internal support structure (26, 28, 50, 52, 54, 56, 76, 78, collectively; figure 7); the internal support structure of the first blade segment (22) comprising: a beam structure (26) positioned adjacent to a linear mounting surface of at least one spacer material (post member 26 is adjacent to the inner surface (liner mounting surface) of spar member 56 (spacer material); figure 7), the beam structure extending spanwise between a first end (78) and a second end (84), the beam structure defining one or more shear webs (shear web 76; figures  5, 7) connected with a suction side spar cap and a pressure side spar cap (top face 106 and bottom face 108 of post member 26 form spar caps for shear web 76; figure 5) of the first blade segment (22), the first end (78) of the beam structure extending spanwise beyond the chord-wise joint (end 78 of post member 26 (beam structure) extends beyond joint end 100; figure 7); the internal support structure of the second blade segment (24) comprising: a receiving section (the end region of blade segment 24 having recess member 28, shear web 50, and spar caps 52, 54; figure 7) that receives the beam structure of the first blade segment (blade segment 24 forms a receiving section that receives post member 26 as shown; figures 2, 7), the beam structure and the receiving section coupled to an inner surface (58) of the one or more shell members (48) of the first blade segment and the second blade segment, respectively (as shown; figure 7), wherein the receiving section includes one or more shear webs (shear web 50; figures 6, 7) connected with a suction side spar cap and a pressure side spar cap (52, 54), the beam structure fitting within the receiving section (as shown; figures 2, 7) such that the spar caps in the beam structure are offset from the shell members of the first blade segment (top face 106 and bottom face 108 (spar caps in the beam structure) is at an offset (first bond gap) from shell 48 via spar members 56 (spacer material); figure 7) as compared to the spar caps and shell members of the second blade segment by a first bond gap (there is no gap (offset) between spar caps 52, 54 and shell 48 in second blade segment 24; figure 7); and, the at least one spacer material (56) positioned adjacent to an inner surface of the pressure side or suction side shell member of the first blade segment and configured so as to provide the linear mounting surface (as shown; figure 7).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 7, 10, 11, 13 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Riddell.

As per claim 7, Riddell discloses the rotor blade of claim 8. While Riddell does not explicitly disclose wherein the at least one spacer material extends from the chord-wise joint along the beam structure up to about 50% of a length of the first blade segment, applicant’s disclosure is also silent of any criticality to the claimed length. Choosing a length of a spar member, or the spacer material would be within a design choice for a person of ordinary skill in the art. Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date, to modify Riddell’s spacer material to incorporate a length about 50% of the length of the first blade segment as changes in size or shape have found obvious absent persuasive evidence that the particular configuration of the claimed subject matter was significant (see MPEP 2144.04).

As per claims 10 and 11, Riddell discloses the rotor blade of claim 1. While Riddell does not explicitly disclose wherein the beam structure is constructed, at least in part, of a pultruded carbon composite material (claim 10) or wherein at least one of the suction side spar structure or the pressure side spar structure comprises a pultruded carbon composite material. Riddell does teach wherein the beam structure is constructed of a composite material (column 7, lines 48-50). A pultruded carbon composite material is a type of a composite material and therefore is a suitable material for Riddell’s composite material. The selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination (see MPEP 2144.07). Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date, to modify the suction side spar structure or the pressure side structure of Riddell’s beam structure to incorporate a pultruded carbon composite material since the selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination.

As per claims 13 and 14, Riddell discloses the method of claim 12, and further discloses wherein the one or more shell members comprises a suction side shell member and a pressure side shell member, and wherein securing the at least one spacer material to at least one of an exterior surface of the beam structure or an inner surface of the one or more shell members of the first blade segment further comprises: securing (as shown; figure 7) the at least one spacer material (56) to the exterior surface of the beam structure (26) and securing the beam structure (26) to at least one of the pressure side shell member or the suction side shell member of the first blade segment (48).
Riddell does not explicitly teach the step of securing the beam structure to at least one of the pressure side shell member or the suction side shell member of the first blade segment is performed subsequent to the step of securing the at least one spacer material to the exterior surface of the beam structure (claim 13) or the step of securing the beam structure to the at least one spacer material is performed subsequent to the step of securing the at least one spacer material to at least one of the pressure side shell member or the suction side shell member of the first blade segment (claim 14). 
However, while the limitations of claims 13 and 14 have different orders for securing the beam structure, pressure side shell member or the suction side shell member of the first blade segment and the spacer together, these two limitations are the only finite and predictable solutions of securing the at least one spacer material to the exterior surface of the beam structure and securing the beam structure to at least one of the pressure side shell member or the suction side shell member of the first blade segment with a reasonable expectation of success. Therefore, it is obvious to try to secure Riddell’s at least one spacer material to at least one of an exterior surface of the beam structure or an inner surface of the one or more shell members of the first blade segment from the claimed orders of claim 13 or claim 14 as they are the only finite number of predictable solutions to secure the at least one spacer material to the exterior surface of the beam structure and the pressure side shell member or the suction side shell member of the first blade segment with a reasonable expectation of success (see MPEP 2143, Examples of Basic Requirements of a Prima Facie Case of Obviousness I. Exemplary Rationales (E)).

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Riddell in view of Hedges (U.S. Pre-Grant Publication No. 2019/0358911).

As per claim 5, Riddell disclose the rotor blade of claim 1. Riddell does not explicitly disclose wherein the at least one spacer material is secured to the exterior surface of the beam structure and the inner surface of the one or more shell members via an adhesive.
Hedges is an analogous art in that it deals with an intermediate member between a beam structure and the blade outer shell. Hedges teaches wherein the at least one spacer material (40; figure 4A, 4B) is secured to the exterior surface of the beam structure (32) and the inner surface of the one or more shell members (18) via an adhesive (30).
Riddell also teaches wherein the at least one spacer material is manufactured separately and later attached to the exterior surface of the beam structure and the inner surface of the one or more shell members (column 9, lines 28-31). Since Hedges provides a solution for attaching a member to the beam structure of a wind turbine blade, in order to attach Riddell’s spacer material to the beam structure and the shell, it would have been obvious to one of ordinary skill in the art, before the effective filing date, to use an adhesive taught by Hedges since the adhesive provides a predictable result of providing an attachment suitable for Riddell’s attachment of the spacer element (see MPEP 2143, Examples of Basic Requirements of a Prima Facie Case of Obviousness I. Exemplary Rationales (A)).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANG K KIM whose telephone number is (571)272-1324. The examiner can normally be reached Monday - Friday 8:30 am - 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Courtney Heinle can be reached on (571)270-3508. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SANG K KIM/Examiner, Art Unit 3745